UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):August 2, 2007 POZEN INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-31719 62-1657552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina 27517 (Address of Principal Executive Offices) (Zip Code) (919) 913-1030 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)). ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)). Item 8.01. Other Events. On August 2, 2007, POZEN Inc., a Delaware corporation (“POZEN”), issued a press release describing regulatory developments relating to its product candidate Trexima™. A copy of POZEN’s press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description 99.1 Press Release of POZEN Inc. datedAugust 2, 2007reporting regulatory developments. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POZEN INC. By: /s/ William L. Hodges Name: William L. Hodges Title: Chief Financial Officer Date:August 2, 2007 - 3 -
